DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/18/2021 amended claim 1.  Claims 1-10 are pending and allowed.

Objections to the Specification
The filing on 08/18/2021 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Response to Arguments
Applicant’s arguments see Remarks, filed on 08/18/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejections of claims 1-10 have been withdrawn. 

Allowance
Claims 1-10 are allowed.
Regarding claim 1, the closest prior art references, Sprague (US 20170235127 A1), Li (US 20160266375 A1), Ishizeki (US 20160025899 A1), and Kawakami (US 20130056775 A1), do not teach, by themselves or in combination with one another, “the plurality of pores are distributed in the first adhesive layer and on a first surface, the first surface is facing away from the wavelength conversion layer.”  Furthermore there is no teaching, suggestion or motivation in 
Claims 2-6 depend on claim 1; hence they are also allowed.
Regarding claim 7, the closest prior art references Sprague, Li and Kawakami, do not teach, by themselves or in combination with one another, “disposing a first adhesive and a plurality of polymer particles on the wavelength conversion layer, wherein the plurality of polymer particles are mixed with the first adhesive; and removing the plurality of polymer particles, so that the first adhesive forms a first adhesive layer having a plurality of pores, wherein a thickness of the anti-reflective layer is 500 nm to 3000 nm, a pore diameter of each of the plurality of pores is 100 nm to 2500 nm, and the thickness of the anti-reflective layer is greater than the pore diameter of the plurality of pores.” On the other hand, Ishizeki teaches forming anti-reflective layer with pores created from polymer particles but Ishizeki does not teach forming such anti-reflective layer of 500 nm to 3000 nm, and pore diameter of each of the plurality of pores is 100 nm to 2500 nm on a wavelength conversion element.  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 7 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 8-10 depend, directly or indirectly, on claim 7; hence they are also allowed.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882